Citation Nr: 1702419	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  10-49 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma.


REPRESENTATION

Appellant represented by:	Adam S. Neidenburg, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1989 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received at the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2016).

The Board previously considered this appeal in July 2015, and remanded this issue for further development in order to obtain a VA examination.  That development was completed, and the case returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

In short, the Veteran received a VA examination in March 2016.  However, the VA examiner did not review all of the records or provide an adequate opinion regarding aggravation of the Veteran's preexisting condition during service.  In providing the opinion the examiner stated "While there are service treatment records referred to in prior exams for this claim and specific references in the Veteran's Attorney's Brief, no service treatment records, other than the exams related to veteran's discharge and Medical Board were found."  (Emphasis added).  A review of the service treatment record clearly reflects frequent treatment for asthma and respiratory symptoms, including those outlined in the Appellant's Brief.  Additionally, the examiner did not discuss whether the Veteran's respiratory symptoms during service constituted aggravation and only discussed present symptoms.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, an addendum VA examination opinion is needed before a decision can be made in this case.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum VA examination opinion to determine a current diagnosis for the Veteran's respiratory disability and to opine as to the etiology of such disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on the examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

a.  Was the preexisting asthma clearly and unmistakably not aggravated by service?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disability.  The examiner should comment on the Veteran's contentions made during and since service that his asthma was asymptomatic for at least seven and a half years prior to entering service and did not experience asthma symptoms until the end of his service period.  

The examiner must comment on the service treatment records reflecting complaints and treatment for symptoms, including those outlined in the February 2015 Appellant's Brief.  

b.  If the answer to the question above is no, then answer whether it is "at least as likely as not" (50 percent or greater probability) that any current respiratory disability was due to an inservice injury, event, or disease?  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above, the RO should readjudicate the remaining claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

